—Order, Family Court, Bronx County (Richard Ross, J.), entered on or about May 18, 1994, which *300awarded custody of the parties’ minor child to petitioner mother, unanimously affirmed, without costs.
Custody determinations are ordinarily a matter of discretion for the hearing court, whose determination should be accorded deference on appeal (Matter of Davis v McIntosh, 202 AD2d 354). A thorough review of the record supports the court’s award of sole custody to the natural mother as being in the best interests of the child. Although appellant was awarded sole custody of his son in 1989 when the child was almost three years old, beginning 1991, when appellant moved from his parent’s home in the Bronx to an apartment in Mount Vernon, the child remained with his grandparents. The record also reveals that the mother is fully capable of properly caring for her son, who, during an in camera interview, expressed a preference for living with her.
We have reviewed appellant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Asch, Nardelli and Mazzarelli, JJ.